Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received August 1st, 2022. Claims 8, 14-16, 18, and 24 have been canceled. Claims 1, 7, 13, 17, and 23 have been amended.  Claims 1-7, 9-13, 17, and 19-23 have been entered and are presented for examination.
Application 15/102,664 is a 371 of PCT/EP2013/076202 (12/11/2013).
Response to Arguments
Applicant argues the references as combined do not disclose “wherein the first address part allocated in the address part of the frame is indicative of a first part of a device address of target device itself and the second address part allocated in the payload data part of the frame is an entire remaining portion of the address of the target device and is indicative of a second part of the device address of the target device itself.” 
The Examiner respectfully disagrees.
Applicant discloses “a full IPv6 address includes 128 bits, 63 of which define the prefix.”
Adams discloses the same, specifically contemplated address lengths include 8, 16, 24, 32, 48, 64, 96, or 128 bits based on various combinations of IP addresses, MAC addresses, port assignments, protocol header fields, partition tags, commands, or other fields that could be used for a storage area address (paragraph 0055).
Aramoto discloses conventionally each UE is assigned a unique IP address prefix (paragraphs 0199, 0202). 
Zeira discloses an IP address field can be 32 bits.
Based on the above, the 128 bit IPv6 address disclosed by Applicant and Adams, would not fit in the 32 bit address field only a portion of the prefix would fit.  Aramoto discloses the prefixes are unique, therefore, the bits in the address field would not be the same as another device in the network. 


    PNG
    media_image1.png
    235
    610
    media_image1.png
    Greyscale

Adams shows in Figure 2B a control section which can comprise an IP header (paragraph 0068) and the IP packet can be IPv4 (paragraph 0037) having a 32 bit address field shown also by Zeira (paragraph 0023).  Adams discloses address lengths can be 48, 64, 96, or 128 bits.  If the packet is an IPv4 packet the header has an address field the would filled and another portion of the address would be added to the payload.

Lastly, Adams discloses theoretically, address length 205 could be any length; however, the length is bound by practical limitations including packet size (paragraph 0055). Adams is suggesting the address can take up the entire packet.  Therefore, address field in the header would be fully used in addition to the payload portion since the address is the size of the packet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2006/0101130) in view of Zeira (US 2003/0165156) in view of Aramoto et al. (US 2013/0034057).
Regarding claims 1, 7, Adams et al. discloses a method of addressing a frame to a target device (paragraph 0067 [clients interact with storage devices, the clients form packets and are contemplated to embed one or more address segments within the packet to indicate which storage area is the target for the packet]), the frame being one of a protocol that defines the frame as having at least an address part and a payload data part (see Figure 2B and paragraph 0037 [802.11 and others; packet comprising control part having addresses and payload part having addresses]) the method comprising: obtaining, by a first device, an address of the target device (paragraphs 0104-0105 [client constructs the packet; therefore it has obtained the address of the target]); wherein a size of the obtained address of the target device is larger than a size of the address part of the frame (see Figures 2A-2C [address of the target is larger than the control section]); splitting the obtained address into a first address part and a second part (see Figures 2A-2C [address is split across the packet]); allocating the first part in the address part of the frame (see Figures 2A-2C); and allocating the second part in the payload data part of the frame (see Figures 2A-2C), transmitting the frame to the target device (paragraphs 0052 and 0106 [packet is transmitted]); wherein the first address part allocated in the address part of the frame is indicative of a first part of a device address of target device itself and the second address part allocated in the payload data part of the frame is an entire remaining portion of the address of the target device and is indicative of a second part of the device address of the target device itself (see Figure 2B and paragraph 0055).
Adams does not explicitly disclose allocating at least a portion of payload data in the payload data part of the frame.
However, such a feature is obvious in light of Adams Figure 2B which shows the payload portion can include at least one segment that does not take up the entire payload portion and further paragraph 0068 which discloses the payload can have data and control information.  Also, upon further review, it seems that other payload data would be able to fit after the Segment N of the address in the payload section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize payload data can be placed in the payload before a segment of the address also placed in the payload wherein such a feature is a design choice since Adams shows the address segment can be placed in the middle of the payload.
Adams et al. further discloses the IP address length can be specifically contemplated address lengths include 8, 16, 24, 32, 48, 64, 96, or 128 bits (paragraph 0055), but does not explicitly disclose wherein the first address part partially or completely fills out the address part of the frame.
Zeira discloses an IP source or destination address field is 32 bits (paragraph 0023).
It would have been obvious to one of ordinary skill in the art to recognize that a destination IP address would completely fill the address portion of the frame if the IP address length was greater than 32 bits.  The motivation for this is to use a standard length IP address field.
The references as combined above do not explicitly disclose transmitting the frame to the target device, wherein the first address part for each target device that exchanges data with the first device is different from the first address part of any other target device that exchanges data with the first device.
However, Aramoto et al. discloses conventionally each UE is assigned a unique IP address prefix.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the storage devices could have unique IP address prefixes.  The motivation for this is to assign IP address conventionally.
Regarding claim 2, Adams et al. further discloses wherein a character size of the address of the target device is represented by an integer number (m) of bytes and a smaller integer number (n) the address part of the frame (see Figures 2A-2C).
	Regarding claim 3, the references a combined above further suggests wherein the first part completely fills the address part of the frame so that no unused spare part within the address part of the frame remains (see Figures 2A-2C, Adams; paragraph 0055, Zeira).
It would have been obvious to one of ordinary skill in the art to recognize that a destination IP address would completely fill the address portion of the frame if the IP address length was greater than 32 bits.  The motivation for this is to use a standard length IP address field.
	Regarding claim 4, Adams et al. further discloses transmitting a completed frame over a shared channel to the target device (see Figure 1).
	Regarding claim 5, Adams et al. further discloses wherein a plurality of frames are transmitted to plurality of target devices over a shared channel, and wherein one frame being addressed to at least one target device of the plurality of target devices (see Figure 1).
	Regarding claim 6, Adams et al. further discloses wherein the protocol is any one of EnOcean (TM), Dash7 (TM), OneNet (TM), ANT (TM), Bluetooth (TM), Z-Wave (TM), Zigbee (TM), WirelessHart (TM), 6LoWPAN (TM), MiWi (TM), IEEE 802.15.4, and IEEE 802.11 (WiFi) (see Figure 2B and paragraph 0037 [802.11 and others; packet comprising control part having addresses and payload part having addresses]).
Regarding claim 9, Adams et al. further discloses a processing unit and a memory unit, said memory unit storing code so as to configure said processing unit to implement the functionalities of the device (see Figure 1 [Computer 100; inherent memory and processor to execute instructions stored in the memory]).
Regarding claim 10, Adams et al. further discloses a communication unit for establishing communication over a shared channel (see Figure).
	Regarding claim 11, Adams et al. further discloses an internal power source (paragraph 0037 [WiMAX; suggests the computer can be a mobile device]).
Regarding claim 24, Adams further suggests allocating a remaining portion of the payload data in the payload data part of the frame after the second address part in the payload data part of the frame (see Figure 2B [empty portions of the payload part can be used for data]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2006/0101130) in view of Zeira (US 2003/0165156) in view Aramoto et al. (US 2013/0034057) as applied to claim 7, above, and further in view of Counts et al. (US 2009/0063099) .
Regarding claim 12, the references as combined above disclose all the recited subject matter in claim 7, but do not explicitly disclose the device further being configured as a data acquisition device as part of distributed data acquisition equipment, comprising a sensor unit for acquiring data and being configured to receive a frame from a data collection unit.
However, Counts et al. discloses a mobile station with sensors that collect data and send the data to an analysis unit via a base station (paragraphs 0024-0025; Figure 1 shows the communication is both ways).
Counts et al. shows it is a known feature in the art to acquire data using a mobile station and send the acquired data to a storage via a base station wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Counts et al. into the system of the references as applied above.  The method of Counts et al. can be implemented by enabling the computers of Adams et al. to acquire data and send it for analysis via a base station in order to determine the activities of the user.

Claims 13, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2006/0101130) in view of Ho et al. (US 2009/0016252) in view of Twitchell Jr. (US 2005/0215280).
Regarding claims 13, 17, Adams et al. discloses a method of receiving a frame over a shared channel (paragraph 0067 [clients interact with storage devices, the clients form packets and are contemplated to embed one or more address segments within the packet to indicate which storage area is the target for the packet]), the frame being one of a protocol that defines for the frame at least an address part and a payload data part (see Figure 2B and paragraph 0037 [802.11 and others; packet comprising control part having addresses and payload part having addresses]), the frame including an address of a target device being split into a first target address part and a second target address part, and the first target address part being allocated in the address part of the frame (see Figures 2A-2C) and the second target address part being allocated in the payload data part of the frame (see Figures 2A-2C); the method comprising: receiving the address part of a frame together with the payload part of the frame (paragraph 0107 [packet received]); wherein the first address part allocated in the address part of the frame is indicative of a first part of a device address of target device itself and the second address part allocated in the payload data part of the frame is an entire remaining portion of the address of the target device and is indicative of a second part of the device address of the target device itself (see Figure 2B and paragraph 0055). 
Adams et al. discloses that each storage area has its own network address (paragraph 0107).
Adams et al. does not explicitly disclose determining whether the first target address part allocated in the received address part matches a first target address part of a target device address; receiving the payload data part of the frame; if the first target address part allocated in the received address part matches the first address part of the target device address, extracting the second address part from the received payload data part; and determining that the frame is addressed to the target device if the extracted second address part matches a second address part of the target device address.
However, Ho et al. discloses receiver 206 can decode the control channel part of a TTI to determine whether control channel information sent therein (e.g., from base station 204) is directed to access terminal 202 (paragraph 0054).
It would have been obvious to one of ordinary skill to recognize that the address in the packet could be directed to the storage device and when it is determined that the addresses match, further processing the packet to determine the network address associated with the storage area. The motivation for this is to enable other storage devices to dismiss or drop the packet if the network address of the device does not match thereby saving processing resources at the device. 
The references as combined above do not explicitly disclose after receiving the address part of the frame together with the payload part of the frame, if the first address part allocated in the received address part does not match the first address part of the target device address, at least one of i) putting communication equipment handling the receiving of the address part of the frame into a power-save mode and ii) turning- off circuitry for receiving wireless radio signals of the communication equipment handling the receiving of the address part of the frame; determining that the frame is addressed to the target device if the first address part allocated in the received address part matches the first address part of the target device address and if the extracted second address part matches a second address part of the target device address; and if the first address part allocated in the received address part matches the first address part of the target device address and if the extracted second address part does not match the second address part of the target device address, at least one of i) putting the communication equipment handling the receiving of the payload part of the frame into the power-save node and ii) turning off circuitry for receiving wireless radio signals of the communication equipment handling the receiving of the payload part of the frame.
However, Twitchell Jr. discloses looking at multiple designations in order to wake up as secondary receiver wherein the second receiver remains in an off state if the second designations do not match (paragraphs 0057, 0101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Twitchell Jr. into the system of the references as combined above.  The method of Twitchell Jr. can be implemented by enabling the device to look at all designations/identifiers in order to wake up the secondary receiver which would save device resources (i.e. battery power).
Regarding claim 19, Adams et al. further discloses a processing unit and a memory unit, said memory unit storing code so as to configure said processing unit to implement the functionalities of the device (see Figure 1 [Storages 130 and 120; inherent memory and processor to execute instructions stored in the memory]).
	Regarding claim 20, Ho et al. further discloses a communication unit for establishing communication over a shared channel (see Figure 1 and paragraph 0088-0089 [mobile station; DL Shared Channel]).
	Regarding claim 21, Ho et al. further discloses an internal power source (see Figure 1 [Mobile station; battery]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2006/0101130) in view of Ho et al. (US 2009/0016252) in view of Twitchell Jr. (US 2005/0215280) as applied to claim 17 above, and further in view of Counts et al. (US 2009/0063099) .
Regarding claim 22, the references as applied above disclose all the recited subject matter in claim 17, but do not explicitly disclose the device further being configured as a data acquisition device as part of distributed data acquisition equipment, comprising a sensor unit for acquiring data and being configured to receive a frame from a data collection unit.
However, Counts et al. discloses a mobile station with sensors that collect data and send the data to an analysis unit via a base station (paragraphs 0024-0025; Figure 1 shows the communication is both ways).
Counts et al. shows it is a known feature in the art to acquire data using a mobile station and send the acquired data to a storage via a base station wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Counts et al. into the system of the references as applied above.  The method of Counts et al. can be implemented by enabling the devices of the references as applied above to acquire data and send it for analysis via a base station in order to determine the activities of the user.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2006/0101130) in view of Ho et al. (US 2009/0016252) in view of Zeira (US 2003/0165156) in view of Twitchell Jr. (US 2005/0215280).
Regarding claim 23, Adams et al. discloses system for distributed data acquisition comprising: a first device for addressing a frame to a target device, the frame being one of a protocol that defines the frame with at least an address part and a payload data part, (see Figure 2B and paragraphs 0037 and  0067 [clients interact with storage devices, the clients form packets and are contemplated to embed one or more address segments within the packet to indicate which storage area is the target for the packet; 802.11 and others; packet comprising control part having addresses and payload part having addresses]); the first device being configured to: obtain an address of the target device (paragraphs 0104-0105 [client constructs the packet; therefore it has obtained the address of the target]); wherein a size of the obtained address of the target device is larger than a size of the address part of the frame (see Figures 2A-2C [address of the target is larger than the control section]); split the obtained address into a first target address part and a second target address part (see Figures 2A-2C [address is split across the packet]); allocate the first part in the address part of the frame (see Figures 2A-2C); and allocate the second part in the payload data part of the frame (see Figures 2A-2C) a second device of receiving the frame over a shared channel, the frame being the one of the protocol that defines the frame having at least the address part and the payload data part (see Figures 1 and 2A-2C), the address of the target device being split into the first address part and the second address part, a size of the address of the target device is larger than a size of the address part of the frame, and the first address part being allocated in the address part of the frame and the second address part being allocated in the payload data part of the frame (see Figures 2A-2C); the method comprising the steps of: receiving the address part of a frame (paragraph 0107 [packet received]); wherein the first address part allocated in the address part of the frame is indicative of a first part of a device address of target device itself and the second address part allocated in the payload data part of the frame is an entire remaining portion of the address of the target device and is indicative of a second part of the device address of the target device itself (see Figure 2B and paragraph 0055). 
Adams does not explicitly disclose allocating at least a portion of payload data in the payload data part of the frame after the remaining part of the frame; and allocating the second address part in the payload data part of the frame after the at least the portion of allocated payload data in the payload data part of the frame and allocating a remaining portion of payload data in the payload data part of the frame after the second address part in the payload part of the frame.
However, such a feature is obvious in light of Adams Figure 2B which shows the payload portion can include at least one segment that does not take up the entire payload portion and further paragraph 0068 which discloses the payload can have data and control information.  Also, upon further review, it seems that other payload data would be able to fit after the Segment N of the address in the payload section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize payload data can be placed in the payload before a segment of the address also placed in the payload wherein such a feature is a design choice since Adams shows the address segment can be placed in the middle of the payload.
Adams et al. discloses that each storage area has its own network address (paragraph 0107).
Adams et al. does not explicitly disclose processing the received address part for determining whether the first address part allocated in the received address part matches a first address part of a target device address; receiving the payload data part of the frame; if the first address part allocated in the received address part matches the first address part of the target device address, extracting the second address part from the received payload data part; and - determining that the frame is addressed to the target device if the extracted second address part matches a second address part of the target device address.
However, Ho et al. discloses receiver 206 can decode the control channel part of a TTI to determine whether control channel information sent therein (e.g., from base station 204) is directed to access terminal 202 (paragraph 0054).
It would have been obvious to one of ordinary skill to recognize that the address in the packet could be directed to the storage device and when it is determined that the addresses match, further processing the packet to determine the network address associated with the storage area. The motivation for this is to enable other storage devices to dismiss or drop the packet if the network address of the device does not match thereby saving processing resources at the device. 
Adams et al. discloses the IP address length can be specifically contemplated address lengths include 8, 16, 24, 32, 48, 64, 96, or 128 bits (paragraph 0055), but does not explicitly disclose wherein the first address part partially or completely fills the address part of the frame.
Zeira discloses an IP source or destination address field is 32 bits (paragraph 0023).
It would have been obvious to one of ordinary skill in the art to recognize that a destination IP address would completely fill the address portion of the frame if the IP address length was greater than 32 bits.  The motivation for this is to use a standard length IP address field.
The references as combined above do not explicitly disclose after receiving the address part of the frame together with the payload part of the frame, if the first address part allocated in the received address part does not match the first address part of the target device address, at least one of i) putting communication equipment handling the receiving of the address part of the frame into a power-save mode and ii) turning- off circuitry for receiving wireless radio signals of the communication equipment handling the receiving of the address part of the frame; determining that the frame is addressed to the target device if the first address part allocated in the received address part matches the first address part of the target device address and if the extracted second address part matches a second address part of the target device address; and if the first address part allocated in the received address part matches the first address part of the target device address and if the extracted second address part does not match the second address part of the target device address, at least one of i) putting the communication equipment handling the receiving of the payload part of the frame into the power-save node and ii) turning off circuitry for receiving wireless radio signals of the communication equipment handling the receiving of the payload part of the frame.
However, Twitchell Jr. discloses looking at multiple designations in order to wake up as secondary receiver wherein the second receiver remains in an off state if the second designations do not match (paragraphs 0057, 0101).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Twitchell Jr. into the system of the references as combined above.  The method of Twitchell Jr. can be implemented by enabling the device to look at all designations/identifiers in order to wake up the secondary receiver which would save device resources (i.e. battery power).

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465